DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/08/2021 has been entered.  Claims 1 & 7 are pending in the application.  Claims 2-6, 8 & 9 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoi (U.S. PGPub 2011/0194950), in view of Dave (U.S. PGPub 2006/0292345), as evidenced by ulprospector.com (see Hydrophobic Coatings Explained _ Prospector from knowledge.ulprospector.com/2530/pc-hydrophobic-coatings/).
As to Claim 1, Shenoi teaches a liquid ring pump rotor (rotor 24 of a liquid ring pump; see Figures 1/2) and a liquid ring pump stator (annular peripheral wall 14; see Figures 1/2)…in contact with a working fluid (Paragraph 0029 states the rotary hub 24 and the inner periphery surface 15 --part of annular peripheral wall 14-- are in contact with the working fluid).
Shenoi describes the use of surface treatments to any or all surfaces, including the rotor 24 and the inner periphery surface 15 --part of annular peripheral wall 14-- in the pump 
Dave describes treating a surface with a hydrophobic coating comprised of at least one alkoxysilane (Paragraphs 0043-0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an alkoxysilane coating, as taught by Dave, on the liquid ring pump rotor and liquid ring pump stator, as taught by Shenoi.  Alkoxysilane produces a hydrophobic effect (Paragraph 0043).  This hydrophobic effect decreases dirt retention, increases self-cleanability, improves moisture and corrosion resistance, as well as extends the life expectancy of the coating and substrate (ulprospector.com, first paragraph).
Once the coating, as taught by Dave, is applied to the liquid ring pump rotor and the liquid ring pump stator, as taught by Shenoi, the modification results in a liquid ring pump rotor (Shenoi rotor 24 of a liquid ring pump; see Shenoi Figures 1/2) and a liquid ring pump stator (Shenoi annular peripheral wall 14; see Shenoi Figures 1/2) both at least partially coated with a coating comprising at least one alkoxysilane (Dave Paragraphs 0043-0046), wherein the coating (Dave Paragraphs 0043-0046) on the liquid ring pump rotor (Shenoi rotor 24 of a liquid ring pump; see Shenoi Figures 1/2) and the coating (Dave Paragraphs 0043-0046) on the liquid ring pump stator (Shenoi annular peripheral wall 14; see Shenoi Figures 1/2) are, in use, in contact with a working fluid (Paragraph 0029 states the rotary hub 24 is in contact with the working fluid).  Since the Shenoi components were in contact with a working fluid prior to applying the Dave alkoxysilane coating, one of ordinary skill in the art would conclude the alkoxysilane coating of the respective parts would be in contact with the working fluid once the alkoxysilane coating was applied to the respective components.
As to Claim 7, Tamm, as modified, teaches all the limitations of Claim 1, and continues to teach a liquid ring pump (Shenoi Figures 1/2) comprising the liquid ring pump rotor (Shenoi rotor 24 of a liquid ring pump; see Shenoi Figures 1/2) and the liquid ring pump stator (Shenoi annular peripheral wall 14; see Shenoi Figures 1/2) according to Claim 1 (as described in the Claim 1 rejection above).

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant argues one of ordinary skill in the art would not be motivated to apply the teachings of Dave --the use of an alkoxysilane coating-- to the teachings of Jenkins.  This argument is moot, since, due to the claim amendments, Jenkins, in view of Dave, as evidenced by ulprospector.com is not used for the instant rejections.  The instant Claim 1 & 7 rejections are based on Shenoi, in view of Dave, as evidenced by ulprospector.com, as described above.
All rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID N BRANDT/Examiner, Art Unit 3746                           
                                                                                                                                                                             /KENNETH J HANSEN/Primary Examiner, Art Unit 3746